PER CURIAM.
The appellant was convicted of robbery and appeals his conviction contending that there was insufficient evidence of the element of using “force, violence or assault or putting in fear.” § 812.13(1), Fla.Stat. (1989). The appellee concedes the error. Therefore, we reverse the appellant’s conviction and sentence for robbery and, in *52accordance with section 924.34, Florida Statutes, remand with directions to the trial court to adjudicate the appellant guilty of the necessarily lesser included crime of petit theft and to resentence the appellant accordingly.
SCHOONOVER, C.J., and LEHAN and DANAHY, JJ., concur.